       Case 1:19-cv-00026-WBS Document 15 Filed 07/23/19 Page 1 of 1



Robert C. Huntley ISB#894 (Of Counsel)
Mary R. Grant ISB #8744
THE HUNTLEY LAW FIRM, PLLC
950 W. Bannock St., Suite 600
P.O. Box 2188
Boise, Idaho 83701
Telephone: 208-388-1230
Facsimile: 208-388-0234
rhuntley@huntleylaw.com
mgrant@huntleylaw.com

Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO

 JAMES L. DAYE,                                Case No. 1:19-cv-00026-WBS

      Plaintiff,                               Joint Notice to Court Re Scheduled
                                               August 5th 2019 Scheduling
 v.                                            Conference

 NAMPA SCHOOL DISTRICT #131,

      Defendant.


       Counsel Jointly respectfully advise the Court that with regard to
the Scheduling Conference set for August 5th at 2:30 pm, the parties remain
satisfied with the Joint Plan accepted by Order of Judge Winmill in ECF 11.

      We further advise the Court we are satisfied with the Court entering
its Order (with any desired amendments thereto) without the need for the
August 5th conference.

      The parties have discussed conducting mediation and also agree to
follow the Discovery Plan previously submitted to Judge Winmill.

Respectfully submitted this 23rd day of July 2019.

/s/ Robert C. Huntley                        /s/ Bret A. Worther
   Robert C. Huntley                         Bret A. Worther
       Attorney for Plaintiff                    Attorney for Defendant
